DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendment filed on 6/17/2022 has been entered. In the amendment, Applicant amended claim 1, and added new claims 2-20. Currently claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“means for emitting a beam of light” in claim 20 corresponds to light source 25 in Figs. 2-3, light source 50 in Fig. 4, which can be a LED or an OLED;
“means for deflecting the beam of light” in claim 20 corresponds to electroactive prism 65 and controller 70 operating cooperatively as disclosed in the specification, wherein the electroactive prism includes a first electroactive device based on liquid crystal (Figs. 5-6) for steering a light beam up and down and a second electroactive device having the same structure for steering the light beam side-to-side; and
“means for modulating an intensity of the beam of light” in claim 20 corresponds to controller 70 in Fig. 4, which dynamically control emission of the light from the light source in a discrete pulsed manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,732,416. Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 1 of this application
claim 1 of U.S. Patent No. 10,732,416
1. A method comprising: 
emitting, from a light source embedded in or mounted to a contact lens worn by a person, a beam of light; and 
deflecting the beam of light, with an optical element embedded in or mounted on the contact lens, toward a retina of the person; and 
modulating an intensity of the beam of light to form an image and/or text perceived by the person.
1. A method comprising: 
emitting, from a light source embedded in or mounted to a contact lens worn by a person, a beam of light toward a retina of the person; and 
scanning the beam of light across at least a portion of the retina with an electroactive prism embedded in or mounted to the contact lens while 
modulating an intensity of the beam of light to form an image and/or text perceived by the person, 
wherein scanning the beam of light across the at least a portion of the retina while modulating the intensity of the beam of light comprises turning off the light source while actuating the electroactive prism.


	As can be seen from the above comparison, claim 1 of U.S. Patent No. 10,732,416 anticipates each feature of claim 1 of this instant application. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,732,416 in view of Parviz (“For Your Eye Only”, IEEE spectrum, September 2009, page 36-41).
claim 8 of this application
claim 9 of U.S. Patent No. 10,732,416
8. A contact lens comprising: 
a substrate; 
a light source embedded in or mounted to the substrate and configured to emit a beam of light; and 

an optical element embedded in or mounted on the substrate in optical communication with the light source and configured to deflect the beam of light toward a retina of a person wearing the contact lens so as to form an image and/or text perceived by the person.
9. A contact lens comprising: 

a light source, embedded in the contact lens, to emit a beam of light toward a retina of a person while the contact lens is worn by the person; 
at least one beam-steering element, embedded in the contact lens in optical communication with the light source, to scan the beam of light across at least a portion of the retina; and 

a controller, operably coupled to the light source and the at least one beam-steering element, to modulate an intensity of the beam of light emitted by the light source while the at least one beam-scanning element scans the beam of light across the at least a portion of the retina so as to form an image and/or text perceived by the person, wherein the at least one beam-steering element comprises an electro-active steering element.


	As seen from the above comparison, the only features that are not expressly taught by claim 9 of U.S. Patent No. 10,732,416 are “a substrate” and “deflect the beam of light …  to form an image and/or text perceived by the person”. However, a contact lens is necessarily built on a substrate and deflecting beam of light to form an image and/or text perceived by the person wearing the contact lens is not new.
Parviz, for instance, teaches in figures in pages 39-41 a flexible substrate is used for each contact lens illustrated and further teaches in the entire disclosure forming an image with functional components internally integrated in the contact lens.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Parvis’s teaching to the invention of claim 9 of U.S. Patent No. 10,732,416 to maximize the capability of the contact lens.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,199,715 in view of Parviz (“For Your Eye Only”, IEEE spectrum, September 2009, page 36-41).
claim 20 of this application
claim 1 of U.S. Patent No. 11,199,715
20. A contact lens comprising: 

means for emitting a beam of light; and 


means for deflecting the beam of light; and 
means for modulating an intensity of the beam of light to form an image and/or text perceived by a person wearing the contact lens.
1. A contact lens comprising: 
means for emitting, embedded in or mounted to the contact lens, a beam of light toward a retina of a person wearing the contact lens; 
means for modulating an intensity of the beam of light; and 
means for scanning the beam of light across at least a portion of the retina while the intensity of the beam of light is modulated to form an image and/or text perceived by the person.


	As seen from the above comparison, the only feature that is not expressly taught by claim 9 of U.S. Patent No. 10,732,416 is “modulating an intensity of the beam of light to form an image and/or text perceived by a person wearing the contact lens”. However, the feature is not new.
Parviz, for instance, teaches in figures in pages 39-41 in the entire disclosure forming an image with functional components internally integrated in the contact lens, which involves modulating an intensity of the beam of light.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply Parvis’s teaching to the invention of claim 1 of U.S. Patent No. 11,199,715 to maximize the capability of the contact lens.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 7-9, 11-13, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parviz (“For Your Eye Only”, IEEE spectrum, September 2009, page 36-41).
Regarding claim 1, Parviz teaches a method (pages 39-41) comprising: 
emitting, from a light source embedded in or mounted to a contact lens worn by a person, a beam of light (pages 39-40; Examiner’s Note: the prior art of record discloses several options of light source, i.e., a LED array, a microlaser array or a scanning microlaser, for emitting a beam of light to form an image on retina of wearer of contact lens); and 
deflecting the beam of light, with an optical element embedded in or mounted on the contact lens, toward a retina of the person (page 39: last three lines on the bottom of right column; page 40: first three lines on the top of left column; Examiner’s Note: a scanning mechanism in form of a kind of actuated mirror disclosed in the prior art of record reads on an optical element embedded in the contact lens for deflecting the beam of light); and 
modulating an intensity of the beam of light to form an image and/or text perceived by the person (Page 39: abstract section left to the figure in the page; Examiner’s Note: display control circuit is used for modulating intensity of light from light source).

Regarding claim 2, Parviz further teaches the method of claim 1, wherein the light source comprises an array of light- emitting diodes (LEDs) (page 39: left column, “One option is to build into the lens a display based on an array of LED pixels”, “We’ve mainly pursued that active approach and have produced lenses that can accommodate an 8-by-8 array of LEDs”) configured to emit an array of beams of light including the beam of light.

Regarding claim 3, Parviz further teaches the method of claim 1, wherein deflecting the beam of light comprises bending the beam of light by an amount sufficient to allow optical structures of an eye of the person to focus the light to a spot on the retina (Examiner’s Note: the claim language merely indicates some intended result, rather than being meaningful limitation; considering Parviz’s contact lens achieves sharp image on the retina of the wearer of the disclosed contact lens, the claimed feature is read).

Regarding claim 5, Parviz further teaches the method of claim 1, wherein the optical element comprises a lens (Page 39: ll. 12-13 from bottom of right column) and deflecting the beam of light comprises focusing the beam of light (Page 39: last three lines; Examiner’s Note: in the scenario wherein an array of microlasers replacing an array of LEDs as a light source, microlens array is maintained and a sharper image is achieved because of use of microlasers; additionally, according to page, 39, ll. 12-13 from the bottom of right column, it is common practice using microlenses to focus lasers).

Regarding claim 7, Parviz further teaches the method of claim 1, wherein deflecting the beam of light comprises steering the beam of light across a portion of the retina with the optical element (Page 39: last three lines of right column; Page 40: first three lines of left column).

Regarding claim 8, Parviz teaches a contact lens (Pages 38-41) comprising: 
a substrate (Pages 38-41: inherent substrate in each illustrated contact lens; page 41, left column, ll. 4-6, “We’ve been encapsulating the functional parts with poly(methyl methacrylate), the polymer used to make earlier generations of contact lenses”); 
a light source (pages 39-40; Examiner’s Note: the prior art of record discloses several options of light source, i.e., a LED array or a microlaser array and a scanning microlaser, for emitting a beam of light to form an image on retina of wearer of contact lens) embedded in or mounted to the substrate and configured to emit a beam of light; and 2Attorney Docket No. EVSO-03 1US05 
an optical element (page 39: last three lines on the bottom of right column; page 40: first three lines on the top of left column; Examiner’s Note: a scanning mechanism in form of a kind of actuated mirror disclosed in the prior art of record reads on an optical element) embedded in or mounted on the substrate in optical communication with the light source and configured to deflect the beam of light toward a retina of a person wearing the contact lens so as to form an image and/or text perceived by the person.  

Regarding claim 9, Parviz further teaches the contact lens of claim 8, wherein the light source is encapsulated within the substrate (Page 41: left column, ll. 4-6, “We’ve been encapsulating the functional parts with poly(methyl methacrylate), the polymer used to make earlier generations of contact lenses”).  

Regarding claim 11, Parviz further teaches the contact lens of claim 8, wherein the light source is an array of light-emitting diodes (LEDs) configured to emit an array of beams of light including the beam of light (page 39: left column, “One option is to build into the lens a display based on an array of LED pixels”, “We’ve mainly pursued that active approach and have produced lenses that can accommodate an 8-by-8 array of LEDs”).  

Regarding claim 12, Parviz further teaches the contact lens of claim 8, wherein the optical element is configured to bend the beam of light by an amount sufficient to allow optical structures of an eye of the person to focus the light to a spot on the retina (Examiner’s Note: the claim language merely indicates some intended result, rather than meaningful limitation; considering Parviz’s contact lens achieves sharp image on the retina of the wearer of the disclosed contact lens, the claimed feature is read).  

Regarding claim 13, Parviz further teaches the contact lens of claim 8, wherein the optical element is configured to steer the beam of light across a portion of the retina (Page 39: right column, last three lines; Page 40: left column, first three lines).

Regarding claim 15, Parviz further teaches the contact lens of claim 8, wherein the optical element comprises a lens configured to focus the beam of light (Page 39: last three lines; Examiner’s Note: in the scenario wherein an array of microlasers replacing an array of LEDs as a light source, microlens array, which reads on a lens, is maintained and a sharper image is achieved because of use of microlasers; additionally, according to page, 39, ll. 12-13 from the bottom of right column, it is common practice using microlenses to focus lasers).

Regarding claim 17, Parviz further teaches the contact lens of claim 15, wherein the lens is a collimating lens configured to focus the beam of light from a widely diverging beam to a less diverging beam that is close to an average optical divergence for pass through an eye of the person and form a point of light on the retina (see interpretation of the lens in claim 15).

Regarding claim 18, Parviz further teaches the contact lens of claim 8, further comprising: 
a controller (Page 39: abstract section to the left of the figure; Examiner’s Note: display control circuit reads on controller) operably coupled to the light source and configured to control the light source.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parviz (“For Your Eye Only”, IEEE spectrum, September 2009, page 36-41) in view of Sprague (US 2010/0053121).
Regarding claim 4, Parviz does not further teach he method of claim 1, wherein the optical element comprises a prism and deflecting the beam of light comprises transmitting the beam of light through the prism.
Parviz teaches that a microlens array being used to focus the beam of light to form the image on the retina, but does not further teaches a prism is additionally included. However, use of a prism in combination with a microlens array is not new in the related art.
Sprague, for instance, teaches in Fig. 19 and paras. [0164]-[0167] prisms 1927 used in combination with lenslet 1916 (i.e., microlens array) in a contact lens.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Parviz with the technique of Sprague to improve capability (e.g., providing color image, enabling direct viewing) of the contact lens.

Regarding claim 14, Parviz does not further teach the contact lens of claim 8, wherein the optical element comprises a prism configured to refract the beam of light.
Parviz teaches that a microlens array being used to focus the beam of light to form the image on the retina, but does not further teaches a prism is additionally included. However, use of a prism in combination with a microlens array is not new in the related art.
Sprague, for instance, teaches in Fig. 19 and paras. [0164]-[0167] prisms 1927 used in combination with lenslet 1916 (i.e., microlens array) in a contact lens.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Parviz with the technique of Sprague to improve capability (e.g., providing color image, enabling direct viewing) of the contact lens.

Allowable Subject Matter
Claims 6, 10, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2011/0096100 discloses in para. [0008] modifying a gray level of a second display on an eye-mounted display device based on a gaze angle of an eye of a viewer.
US 2012/0140167 discloses dynamic changeable focus contact lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693